Citation Nr: 1429196	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to basic eligibility for the receipt of nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 25, 1960 to July 18, 1960.  The appellant is the Veteran's surviving child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO).  

In his July 2011 VA Form 9, the appellant requested a Travel Board hearing before a member of the Board.  In September 2013, the appellant was notified that such hearing was scheduled for October 24, 2013.  In a letter from the RO dated October 15, 2013, the appellant was notified that the hearing had to be postponed, and that it would be rescheduled as soon as possible.  In November 2013 correspondence, the appellant indicated he was unable to appear for a Travel Board hearing at the Waco RO, and that he preferred that his case be forward to the Board for a decision.  As such, the appellant's hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  In a decision in August 2007, which was affirmed by the United States Court of Appeals for Veterans Claims (Court), the Board denied entitlement to basic eligibility for the receipt of nonservice-connected death pension benefits on the grounds that the Veteran did not have service during a period of war.  

2.  Evidence presented since the Board's August 2007 denial of basic eligibility for the receipt of nonservice-connected death pension benefits is not new and material.  



CONCLUSIONS OF LAW

1.  The August 2007 Board decision denying entitlement to basic eligibility for the receipt of nonservice-connected death pension benefits is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  Evidence received since the August 2007 Board decision is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, although the appellant did not receive notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, in a January 2005 decisional letter, the RO denied the appellant's claim for entitlement to basic eligibility for the receipt of nonservice-connected death pension benefits.  In an August 2007 decision, the Board denied the appeal for entitlement to basic eligibility for the receipt of nonservice-connected death pension benefits on the grounds that the Veteran did not have active service during a period of war.  The appellant appealed the Board's decision to the Court, which in a June 2009 memorandum decision, affirmed the August 2007 Board decision.  

The payment of nonservice-connected death pension benefits is provided to children of a veteran of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j).  38 U.S.C.A. § 1542.  A veteran meets the necessary service requirements of 38 U.S.C.A. § 1521(j) if he or she served in the active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or, (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" is defined by statute and regulation, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 101(11).  

The term "Vietnam era" is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The service department has certified that the appellant's father served on active duty from May 25, 1960 to July 18, 1960.  This period of active service was during a period of peacetime.  See 38 U.S.C.A. § 101(11), (29); 38 C.F.R. § 3.2(f).  There is no assertion that the Veteran had any other type of active service.  As such, as a matter of law, the appellant does not meet the threshold requirements for eligibility for VA death pension benefits and the Board must deny the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. §§ 1521(j), 1542.  


ORDER

New and material evidence not having been received, the claim of entitlement to basic eligibility for the receipt of nonservice-connected death pension benefits is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


